In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 88-KW-2382; Parish of Orleans, Criminal District Court, Div. “A”, No. 328-241.
Granted. The cases, 89-KK-0266, 89-KK-0267 and 89-KK-0274 are consolidated. The judgments of the Court of Appeal are vacated and reversed; the cases are remanded to the district court and the rulings of the trial court denying defendants’ motions are reinstated.